DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 5 is objected to because of the following informalities:  In claim 5 line 1 there appears to be a typographical error. Is “on” meant to be “one”?  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 5, 13-14, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “…wherein on(e) of the at least one protrusion is located centrally and several others of the at least one are located peripherally, and wherein the at least one protrusion comprises one or more bristle tufts.” It is unclear which of “the at least one protrusions” are being referred to in line 3 of claim 5. Is each protrusion required to have one or more bristle tufts? The phrase in line 2 “several others of the at least one” is a little confusing also. It would be clearer for claim 5 to recite language along the lines of: “wherein the at least one protrusion comprises multiple protrusions…”
Claims 13-14 each recite the limitation "the at least one void" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Are claims 13-14 meant to depend from claim 12?
Claims 23 and 24 each recite the limitation "the toothbrush handle" in lines 1-2.  There is insufficient antecedent basis for this limitation in these claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 3, 6, 21-22, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo, US 6,735,803.
	Kuo discloses the claimed invention including a cleaning element carrier for a toothbrush that comprises a disk (84) having a front surface (surface with bristles 76, Figure 2a), a back surface (opposite to the surface having bristles 76, Figure 2a), and a thickness therebetween (Figure 2a), the back surface has a border and comprises a central depression covering at least 70% of the back surface (depression not labeled, see Figure 2a) and forming an edge at the border (edge of 88) wherein the front surface comprises at least one protrusion (unlabeled, Figure 2a) so that the front surface comprises two levels (Figure 2a), wherein the area covered by the depression is larger than the area covered by the protrusion (Figure 2a).
[AltContent: rect][AltContent: textbox (protrusion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (border)][AltContent: arrow][AltContent: textbox (depression)]
    PNG
    media_image1.png
    298
    394
    media_image1.png
    Greyscale

Regarding claim 3, the front surface comprises at least one cleaning element (76). Regarding claim 6, the at least one cleaning element is embedded into the cleaning element carrier (in that it is mounted to the carrier, column 5 lines 59-61). Regarding claim 21, the depression in the back surface is structured and configured to be connected to a connection element that is structured and configured to be connected to a drive part of a toothbrush (connection element is post 86 or wall 92, see column 5 line 61 to column 6 line 14). Regarding claim 22, the drive part consists of a driver or part thereof (34, see Figure 1b in particular, also column 5 line 61 to column 6 line 14). Regarding claim 27, the carrier part is a replacement brush head for an electric toothbrush (Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, US 6,735,803 in view of Kaneda et al., US 6,044,514.
	Kuo discloses all elements previously discussed above, however fails to disclose a specific distance that the at least one protrusion extends from the front surface of the carrier. Regarding claims 2 and 7, the at least one protrusion is a central protrusion at the front surface (Figure 2a) and covers an area of at least 10% of the front surface (at least 15%-20@ also, see Figure 2a). 
	Kaneda et al. discloses a carrier (2) having at least one protrusion (at 51, 52; Figure 2), the at least one protrusion extends from the front surface of the carrier (front surface of 50) by a distance of 0.5 mm (D, column 7 lines 7-17) so that the cleaning elements on the protrusion and the cleaning elements on the front surface of the carrier have a difference in its grade of stiffness for cleaning (column 6 line 63 to column 7 line 6). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between the central protrusion of the carrier and the front surface of the carrier of Kuo so that it is 0.5 mm, as taught by Kaneda et al., to establish a sufficient distance that gives the group of cleaning elements mounted to the protrusion a different cleaning stiffness to those that are mounted on the front surface of the carrier. 
5.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, US 6,735,803 in view of Brik et al., US 2015/0238004.
	Kuo discloses all elements previously discussed above, however fails to disclose that the at least one cleaning element comprises different types of bristle tufts. Kuo does not discuss any particular arrangement of bristles.
	Brik et al. teach a disk carrier for a toothbrush (14, 62, Figure 5) that comprises different types of bristle tufts (16, 67, 68, 80; see Figure 5; inclined, twisted, different orientations and shapes), the different types of bristle tufts allow for better interdental cleaning and overall more effective brushing (paragraph 0064).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bristles of Kuo for the bristles arranged in different types of bristle tufts, as taught by Brik et al., so that the tufts can be oriented to more effectually clean interdental regions between teeth.
6.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, US 6,735,803 in view of Lanvers, US 6,402,494.
	Kuo discloses all elements previously discussed above, however fails to teach protrusions that are located peripherally. Further regarding claim 5, Kuo discloses that at least one protrusion is located centrally (Figure 1b) and that comprises at least one bristle tuft (in that the bristles mounted to it form a single tuft that is continuous with the entire bristle portion, Figure 4c).
	Lanvers teaches a bristle carrier having multiple protrusions (best shown in Figures 1A-1D, where 8c is located in Figure 1B), two are located peripherally (as arranged in Figure 2C) and serve as a base for multiple bristle tufts (3, Figure 2C). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of Kuo to include additional protrusions, as taught by Lanvers, as a means to mount tufts of bristles along the periphery of a carrier.
7.	Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, US 6,735,803 in view of Pfenniger et al., US 7,162,767.
	Kuo discloses all elements previously discussed above, however fails to teach dimensions of the carrier, particularly to the dimension of the central depression and to the border.
	Pfenniger et al. teaches a similar cleaning element carrier (2) having a front and back surfaces as well as a thickness (see Figures 17a-17c), the back surface has a border (at 22) and comprises a central depression covering at least 70% of the back surface and forms an edge at the border (edge of 22, Figures 17a-17c). Regarding claim 8, the central depression has a depth of about 1.0 mm (when the border is 2.0mm and the thickness of the carrier is 1.0mm, see column 8 lines 46-52). Regarding claim 20, the thickness at the border is 2.0 mm or more so that the back surface of the plate cannot be seen (column 8 lines 49-52). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bristle carrier of Kuo to have the dimensions of a central depression of 1.0 mm and a thickness at the border of 2.0 mm, as taught by Pfenniger et al., as suitable dimensions for a carrier supporting cleaning elements and also to prevent the back surface of the carrier from being seen by a user.
8.	Claim(s) 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, US 6,735,803 in view of Wang et al., KR 2006-0026646 (see English translation).
	Kuo discloses all elements previously discussed above, however fails to disclose in detail how the bristle elements are secured to the carrier. In particular, Kuo fails to disclose that the central depression includes at least one groove. 
	Wang et al. teach a toothbrush having a cleaning element carrier (15), the carrier comprises a front surface (surface of 15 facing downwardly, Figures 1a-1b), back surface (surface of 15 facing upwardly, Figures 1a-1b), and a thickness (thickness of 15). Regarding claims 9-10, the back surface includes at least one groove (14) and comprises a network of grooves connected together (Figures 1a-1b) so that the bristles are implanted in a soft elastomeric material and the channels are on an inside of the head to provide a neat finish (see English translation of Abstract). Regarding claims 12-13, the carrier comprises at least one void located at an end of the at least one groove (13, Figure 1a), and comprises several voids each located at an end of each of the grooves of the network (Figure 1a). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the central depression of Kuo to include grooves, as taught by Wang et al., as a way to provide channels for elastomeric material that is used to implant bristles to a cleaning element carrier that also has a neat appearance.
9.	Claim(s) 11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, US 6,735,803 and Wang et al., KR 2006-0026646 (see English translation) as applied to claim 10, in view of Kraemer, US 8,132,284.
	Kuo and Wang et al. disclose all elements previously discussed above, however fail to disclose that the network of grooves that are connected comprise an X-shaped network of grooves. Regarding claim 15, Wang et al. further teach that the at least one void comprises a non-bristle cleaning element (70). Regarding claim 16, the non-bristle cleaning element is an elastomeric cleaning element (see English translation). In Wang et al., the grooves are in a T-shaped network (Figures 1a-1b).
	Kraemer similarly teaches a cleaning element carrier that uses a network of grooves to secure many tufts of bristles to a carrier (the grooves are filled by the web 17 within carrier/pad 10, column 8 lines 6-11; see also Figures 1, 3, 5-7). Regarding claim 11, Kraemer also teaches that the network can take many other geometries of shapes (column 8 lines 1-5) and including an X-shaped network (Figures 5, 7). Regarding claim 14, the at least one void comprises several voids each located at a respective end of the X-shaped network (each void is an unlabeled opening formed within carrier 10 where tufts of bristles 4 extend upwardly through, see Figure 3 and column 8 lines 6-11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of grooves of Kuo and Wang et al. to comprise an X-shaped network, as taught by Kraemer, so that many groups of bristle tufts or cleaning elements can be secured by an elastomeric web that fills the network of grooves.
10.	Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, US 6,735,803, Wang et al., KR 2006-0026646 (see English translation), and Kraemer, US 8,132,284 as applied to claims 14-15 in view of Michaels, US 5,040,260.
	Kuo, Wang et al., and Kraemer disclose all elements previously mentioned above, however fail to disclose that all voids comprise non-bristle tuft cleaning elements made of the same material or elastomeric cleaning elements made of the same material.
	Michaels, regarding claims 17-19, teaches a bristle carrier (2) where all cleaning elements are non-bristle tufts or cleaning elements (projections 10, 12; see Figures) made of the same material that includes thermoplastic elastomer (column 4 lines 62-66) for its known material advantages of being desirable for cleaning, being less abrasive than nylon bristles, have higher fatigue resistance, and allow for easy brush hygienic maintenance (column 3 lines 57-65).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify all of the voids of Kuo, Wang et al., and Kraemer to comprise non-bristle tuft cleaning elements that are all constructed of thermoplastic elastomer, as taught by Michaels, so that the cleaning elements provided in the voids are less abrasive than nylon bristles, resist fatigue after use, and allow for easy cleaning.
11.	Claim(s) 23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, US 6,735,803 in view of Willi et al., US 2017/0135462.
	Kuo discloses all elements previously discussed above, however fails to disclose the materials for the carrier, connection element, the driver, the bearing, and/or a handle.	
	Regarding claims 23 and 25-26, Willi et al. teach a similar toothbrush that includes a carrier (many embodiments, formed of a hard component, paragraphs 0017 and 0100), handle (hard component, paragraph 0017), driver (coupling element, hard component, paragraph 0100), bearing (pivot element and receiver, hard components, paragraph 0156) and these parts comprise polypropylene (paragraphs 0324 and 0326) or polyoxymethylene (paragraphs 0324 and 0332) as capable hard thermoplastics with high flexural rigidity that provides the toothbrush body with stability during use (paragraph 0323). Specifically regarding claim 25, the Applicant’s specification states that polypropylene and polyoxymethylene have a Shore D hardness in the claimed range (see Applicant’s disclosure page 20 line 32 to page 21 line 5).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of the toothbrush components of Kuo to be formed of hard thermoplastics including polypropylene and polyoxymethylene, as taught by Willi et al., so that the materials have a high flexural rigidity that provides stability to the toothbrush body during use.
12.	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, US 6,735,803 and Willi et al., US 2017/0135462 as applied to claim 23 in further view of Morgott, US 2014/0123423.
	Kuo and Willi et al. discloses all elements previously discussed above, however fail to disclose that the carrier and the handle are different colors. 
	Morgott teaches a cleaning element carrier (16) and a neck of a handle (16b, Figure 4B) that are each made of polypropylene that are of different colors (paragraph 0044).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier and handle of Kuo and Willi et al. so that they are different colors, as taught by Morgott teaches, so that the two components can be visually distinguished from each other and changes the aesthetic appeal of the toothbrush.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg